Exhibit 10.22.5.9.4

 

 

FOURTH AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

PRIMEENERGY CORPORATION

THE GUARANTORS PARTY HERETO

COMPASS BANK

AS ADMINISTRATIVE AGENT, LETTER OF CREDIT ISSUER

AND COLLATERAL AGENT

AND

THE LENDERS SIGNATORY HERETO

Effective

June 25, 2012

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              PAGE   

ARTICLE I DEFINITIONS

     1   

1.1 Terms Defined Above

     1   

1.2 Terms Defined in Agreement

     2   

1.3 References

     2   

1.4 Articles and Sections

     2   

1.5 Number and Gender

     2   

1.6 Negotiated Transaction

     2   

ARTICLE II AMENDMENTS

     2   

2.1 Amendments to Section 1.2

     2   

2.2 Amendment to Section 3.2

     4   

2.3 Amendment to Section 5.2

     4   

2.4 Amendment to Section 5.3

     5   

2.5 Amendment to Section 5.9

     5   

2.6 Amendments to Section 6.1

     5   

2.7 Amendments to Section 6.7

     6   

2.8 Amendments to Section 6.8

     7   

2.9 Amendment to Section 6.9

     8   

2.10 Amendments to Section 6.15

     9   

2.11 Amendments to Section 6.16

     9   

2.12 Replacement of Exhibit IV

     9   

ARTICLE III CONDITIONS TO EFFECTIVENESS

     9   

ARTICLE IV RATIFICATION AND ACKNOWLEDGMENTS

     10   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     10   

ARTICLE VI MISCELLANEOUS

     10   

6.1 Parties in Interest

     10   

6.2 Rights of Third Parties

     10   

6.3 Counterparts

     11   

6.4 Integration

     11   

6.5 Invalidity

     11   

6.6 Governing Law

     11   

6.7 Scope of Amendment

     11   

 

- i -



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into effective as of June 25, 2012 (the
“Effective Date”), by and among PRIMEENERGY CORPORATION, a Delaware corporation
(the “Borrower”), PRIMEENERGY MANAGEMENT CORPORATION, a New York corporation,
PRIME OPERATING COMPANY, a Texas corporation, EASTERN OIL WELL SERVICE COMPANY,
a West Virginia corporation, SOUTHWEST OILFIELD CONSTRUCTION COMPANY, an
Oklahoma corporation, E O W S MIDLAND COMPANY, a Texas corporation, each lender
that is a signatory hereto (individually, together with its successors and
assigns, a “Lender” and collectively, together with their respective successors
and assigns, the “Lenders”) and COMPASS BANK, an Alabama banking association and
successor in interest to Guaranty Bank, FSB, a federal savings bank, as agent
for the Lenders, letter of credit issuer and collateral agent for the Lenders
and any other Lender Hedge Counterparties (in such capacities, together with its
successors in such capacity pursuant to the terms of the Second Amended and
Restated Credit Agreement referred to hereinafter, the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Initial Guarantors (as such term is defined in such
Second Amended and Restated Credit Agreement), the Lenders and the Agent are
parties to that certain Second Amended and Restated Credit Agreement dated
effective July 30, 2010, as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement dated effective September 30, 3010, that
certain Second Amendment to Second Amended and Restated Credit Agreement dated
effective June 22, 2011 and that certain Third Amendment to Second Amended and
Restated Credit Agreement dated effective December 8, 2011 (as so amended, the
“Agreement”), to which reference is here made for all purposes;

WHEREAS, the Borrower, the Initial Guarantors, the Lenders and the Agent are
desirous of amending the Agreement in the particulars hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties to the Agreement, as set forth therein, and the mutual covenants and
agreements of the parties hereto, as set forth herein, the Borrower, the Initial
Guarantors, the Lenders and the Agent agree as follows:

ARTICLE I

DEFINITIONS

1.l Terms Defined Above. As used in this Fourth Amendment to Second Amended and
Restated Credit Agreement, each of the terms “Agent,” “Agreement,” “Amendment,”
“Borrower,” “Effective Date,” “Lender” and “Lenders” shal1 have the meaning
assigned to such term hereinabove.



--------------------------------------------------------------------------------

1.2 Terms Defined in Agreement. As used herein, each term defined in the
Agreement shall have the meaning assigned thereto in the Agreement, unless
expressly provided herein to the contrary.

1.3 References. References in this Amendment to Schedule, Exhibit, Article, or
Section numbers shall be to Schedules, Exhibits, Articles, or Sections of this
Amendment, unless expressly stated to the contrary. References in this Amendment
to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,”
“hereunder” and words of similar import shall be to this Amendment in its
entirety and not only to the particular Schedule, Exhibit, Article, or Section
in which such reference appears. Specific enumeration herein shall not exclude
the general and, in such regard, the terms “includes” and “including” used
herein shall mean “includes, without limitation,” or “including, without
limitation,” as the case may be, where appropriate. Except as otherwise
indicated, references in this Amendment to statutes, sections, or regulations
are to be construed as including all statutory or regulatory provisions
consolidating, amending, replacing, succeeding, or supplementing the statute,
section, or regulation referred to. References in this Amendment to “writing”
include printing, typing, lithography, facsimile reproduction, and other means
of reproducing words in a tangible visible form. References in this Amendment to
amendments and other contractual instruments shall be deemed to include all
exhibits and appendices attached thereto and all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Amendment.
References in this Amendment to Persons include their respective successors and
permitted assigns.

1.4 Articles and Sections. This Amendment, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

1.5 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Definitions of terms defined
in the singular or plural shall be equally applicable to the plural or singular,
as the case may be, unless otherwise indicated. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.

1.6 Negotiated Transaction. Each party to this Amendment affirms to the other
that it has had the opportunity to consult, and discuss the provisions of this
Amendment with, independent counsel and fully understands the legal effect of
each provision.

ARTICLE II

AMENDMENTS

Effective as of the Effective Date, the Agreement is amended as follows:

2.1 Amendments to Section 1.2. Section 1.2 of the Agreement is amended to:

 

-2-



--------------------------------------------------------------------------------

(a) substitute the following for the definition of “Applicable Margin” appearing
in such Section 1.2:

“Applicable Margin’ shall mean (a) on any day and as to each LIBO Rate Loan or
Base Rate Loan under the Facility, as the case may be, outstanding on such day
the amount determined by reference to the following table:

 

    

Borrowing Base

Utilization

  

Applicable Margin

             

LIB0 Rate Loans

  

Base Rate

Loans

      

³90%

   3.00%    2.00%     

³275% but <90%

   2.75%    1.75%     

³250% but <7 5 %

   2.50%    1.50%     

³225% but <50%

   2.25%    1.25%     

<25%

   2.00%    1.00%   

provided, however, during any period while there exists any Deficiency, the
relevant amount above shall be increased by two percent (2.00%) and, during any
period while delivery of a required Reserve Report is delinquent, the Applicable
Margin shall be that shown in the table above when the Borrowing Base
Utilization is equal to or greater than ninety percent (90%)”;

(b) substitute the following for the definition of “Commitment Termination Date”
appearing in such Section 2.1 :

“Commitment Termination Date’ shall mean the earlier of (a)         , 2017 and
(b) the date the Commitments are terminated pursuant to the provisions of
Section 7.2.”;

(c) substitute the following for the definition of “Guaranties” appearing in
such Section 1.2:

“Guaranties’ shall mean, collectively, the Guaranty dated the Closing Date by
the Initial Guarantors in favor of the Agent, in substantially the form attached
hereto as Exhibit VII, and those certain agreements, each styled “Guaranty”,
entered into after the Closing Date by Prime Offshore LLC and newly formed
Domestic Subsidiaries of the Borrower or any of its Subsidiaries in favor of the
Agent for the benefit of the Lenders in substantially the form of the Guaranty
executed by the Initial Guarantors or in such other form as shall be reasonably
satisfactory to the Agent.”;

 

-3-



--------------------------------------------------------------------------------

(d) substitute the following for the definition of “Guarantors” appearing in
such Section 1.2”

“Guarantors’ shall mean the Initial Guarantors, Prime Offshore LLC and any and
all future Domestic Subsidiaries of the Borrower or any of its Subsidiaries.”;

(e) substitute the following for the definition of “Joinder Agreement” appearing
in such Section 1.2:

“Joinder Agreement’ shall mean each agreement, in form and substance reasonably
acceptable to the Agent, pursuant to which a Domestic Subsidiary of the Borrower
or any of its Subsidiaries makes certain representations and warranties to the
Agent and the Lenders and agrees to be bound by the covenants in Article V and
Article VI as if such were stated to be applicable to it and which agreement
shall constitute a Loan Document.”;

(f) substitute the following for the definition of “Required Lenders” appearing
in such Section 1.2:

“Required Lenders’ shall mean, at any time when no Loans or Letters of Credit
are outstanding, two or more Lenders (including, in each relevant instance, the
Lender serving as the Agent, so long as a Lender is serving as the Agent)
holding in the aggregate Percentage Shares at least equal to sixty six and two
thirds percent (66.67%) of the Commitment Amount and, at any time when any Loans
or Letters of Credit are outstanding, two or more Lenders (including, in each
relevant instance, the Lender serving as the Agent, so long as a Lender is
serving as the Agent) which in the aggregate hold at least equal to sixty six
and two thirds percent (66.67%) of the sum of the Loan Balance (without regard
to any sale of a participation in any Loan) and the L/C Exposure.”; and

(g) substitute the following for the definition of “Subsidiary Guarantors”
appearing in such Section 1.2:

“Subsidiary Guarantors’ shall mean the Domestic Subsidiaries of the Borrower or
any Subsidiary of any such Subsidiary which are Guarantors.’”

2.2 Amendment to Section 3.2. Clause (i) of Section 3.2 of the Agreement is
amended to delete “, other than Prime Offshore LLC,” appearing in the first line
of the text of such clause (i).

2.3 Amendment to Section 5.2. Section 5.2 of the Agreement is amended to read as
follows in its entirety:

 

-4-



--------------------------------------------------------------------------------

“5.2 Quarterly Financial Statements and Compliance Certificates. Deliver to the
Agent and, upon request, any Lender, on or before the 50th day after the close
of each of the first three quarterly periods of each fiscal year of the
Borrower, commencing with the calendar quarter ending June 30, 2012, (a) a copy
of the unaudited consolidated and consolidating Financial Statements of the
Borrower and its consolidated Subsidiaries as at the close of the relevant
quarterly period and from the beginning of the relevant fiscal year to the end
of the relevant quarterly period, such Financial Statements to be certified by a
Responsible Officer of the Borrower as having been prepared in accordance with
GAAP consistently applied and as a fair presentation of the financial condition
of the Borrower on a consolidated basis with its consolidated Subsidiaries,
subject to changes resulting from normal year end audit adjustments and (b) a
Compliance Certificate prepared as of the close of the relevant quarterly
period.”

2.4 Amendment to Section 5.3. Section 5.3 of the Agreement is amended to read as
follows in its entirety:

“5.3 Annual Financial Statements and Compliance Certificate. Deliver to the
Agent and, upon request, any Lender, on or before the 105th day after the close
of each fiscal year of the Borrower, commencing with that ending on December 31,
2012, (a) a copy of the annual audited consolidated and unaudited consolidating
Financial Statements of the Borrower and its consolidated Subsidiaries, such
Financial Statements to be certified by a Responsible Officer of the Borrower as
having been prepared in accordance with GAAP consistently applied and as a fair
presentation of the financial condition of the Borrower on a consolidated basis
with its consolidated Subsidiaries and such audited Financial Statements to be
accompanied by an unqualified opinion from a nationally-recognized or
regionally-recognized firm of independent certified public accountants or other
independent certified public accountants acceptable to the Agent, and (b) a
Compliance Certificate prepared as of the close of the relevant fiscal year.”

2.5 Amendment to Section 5.9. Section 5.9 of the Agreement is amended to delete
“, but expressly excluding Prime Offshore LLC.” appearing in the third line of
the text of such Section 5.9.

2.6 Amendments to Section 6.1. Clause (iii) of the first proviso in
Section 6.l(a) of the Agreement is amended to read as follows in its entirety:

 

-5-



--------------------------------------------------------------------------------

“(iii) Commodity Hedge Agreements, in form and substance and with an Approved
Hedge Counterparty, provided that the notional volumes for which (when
aggregated with other Commodity Hedge Agreements then in effect, other than
basis differential swaps on volumes already hedged pursuant to other Commodity
Hedge Agreements) do not exceed, as of the date such Commodity Hedge Agreement
is executed, ninety percent (90%) of the reasonably anticipated projected
production from proved developed producing reserves for each month during the
period during which such Commodity Hedge Agreement is in effect for each of
crude oil and natural gas, calculated separately, for each of the next four
succeeding calendar years and seventy percent (70%) of the reasonably
anticipated projected production from proved developed producing reserves for
each month during the period during which such Commodity Hedge Agreement is in
effect for each of crude oil and natural gas, calculated separately, for the
fifth succeeding calendar year; provided that puts and put options may be
purchased on production that is subject of an acquisition, pending the
completion of such acquisition, and puts, excluding the effect of the provision
for pending acquisitions, may be purchased limited to total notional volumes of
all Commodity Hedge Agreements and put options not exceeding 100% of projected
production from proved developed producing reserves”;

the references to “Prime Offshore LLC” appearing in the first proviso in
Section 6.1 of the Agreement are amended to read “Prime Offshore L.L.C.”; clause
(vi) of the first proviso in Section 6.1 of the Agreement is amended to add “,
but expressly excluding Prime Offshore L.L.C.”, following “Subsidiary Guarantor
at the end of such clause (vi); a new clause (vii) is added to the first proviso
in Section 6.1 of the Agreement reading as follows:

“, (vii) Indebtedness of Prime Offshore L.L.C. owed to the Borrower and the
other Subsidiary Guarantors as of         , 2012 and any incurred on or after
        , 2012, so long as, at the time of incurrence of any such Indebtedness
subsequent to         , 2012, (A) no Default, Event of Default or Deficiency
exists or would result therefrom and (B) after giving effect thereto the
Available Commitment equals at least fifteen percent (15%) of the then existing
Commitment Amount”; and

clause (vii) of the first proviso in Section 6.1 of the Agreement is re-numbered
to be clause (viii) of such proviso.

2.7 Amendments to Section 6.7. Section 6.7 of the Agreement is amended to read
as follows in its entirety:

“6.7 Loans or Advances. Make or agree to make or allow to remain outstanding any
loans or advances to any Person; provided,

 

-6-



--------------------------------------------------------------------------------

however, the foregoing restriction shall not apply to (a) advances or extensions
of credit in the form of accounts receivable incurred in the ordinary course of
business and upon terms common in the industry for such accounts receivable,
(b) advances to employees for the payment of expenses in the ordinary course of
business not exceeding $100,000 in the aggregate for the Borrower on a
consolidated basis with its consolidated Subsidiaries, (c) loans or advances by
the Borrower or any Domestic Subsidiary of the Borrower to a Subsidiary
Guarantor other than Prime Offshore L.L.C., (d) loans or advances to limited
partnerships in which the interest of the Borrower therein is subject to a first
priority Lien in favor of the Agent to secure the Obligations (other than Chase
Energy, L.P., a Texas limited partnership) outstanding as of December 31, 2009
and additional loans and advances to such limited partnerships made thereafter
not exceeding $1,000,000 in the aggregate each calendar year when considered
together with Investments in such limited partnerships which are the subject of
clause (f) in the proviso appearing in Section 6.8, (e) loans or advances to
Chase Energy, L.P., a Texas limited partnership, outstanding at December 31,
2009 and additional loans and advances to Chase Energy, L.P., a Texas limited
partnership, made thereafter not exceeding $2,000,000 (net of amounts received
from Chase Energy, L.P., a Texas limited partnership, during the relevant period
of four consecutive calendar quarters as repayments of loans or advances or as
dividends or distributions) in the aggregate in any period of four consecutive
calendar quarters when considered with Investments in Chase Energy, L.P., a
Texas limited partnership, which are the subject of clause (g) in the proviso
appearing in Section 6.8 or (f) so long as (i) no Default, Event of Default or
Deficiency exists or would result therefrom and (ii) after giving effect thereto
the Available Commitment equals at least fifteen percent (15%) of the then
existing Commitment Amount, loans or advances to Prime Offshore L.L.C.”

2.8 Amendments to Section 6.8. Section 6.8 of the Agreement is amended to read
as follows in its entirety:

“6.8 Investments. Make or acquire Investments in, or purchase or otherwise
acquire all or substantially all of the assets of, any Person; provided,
however, the foregoing restriction shall not apply to the purchase or
acquisition of (a) Oil and Gas Properties, (b) Investments in the form of
(i) debt securities issued or directly and fully guaranteed or insured by the
United States Government or any agency or instrumentality thereof, with
maturities of no more than one year, (ii) cornmercial paper of a domestic issuer
rated at the date of acquisition at least P-2 by Moody’s Investor

 

-7-



--------------------------------------------------------------------------------

Service, Inc. or A-2 by Standard & Poor’s Corporation and with maturities of no
more than one year from the date of acquisition or (iii) repurchase agreements
covering debt securities or commercial paper of the type permitted in this
Section, certificates of deposit, demand deposits, eurodollar time deposits,
overnight bank deposits and bankers’ acceptances, with maturities of no more
than one year from the date of acquisition, issued by or acquired from or
through any Lender or any bank or trust company organized under the laws of the
United States of America or any state thereof and having capital surplus and
undivided profits aggregating at least $100,000,000, (c) other short-term
Investments similar in nature and degree of risk to those described in clause
(b) of this Section 8.6, (d) Investments in money-market funds sponsored or
administered by Persons acceptable to the Agent and which funds invest in
short-term Investments similar in nature and degree of risk to those described
in clause (b) of this Section 6.8, (e) evidences of loans or advances not
prohibited by the provisions of Section 6.7, (f) Investments in limited
partnerships in which the interest of the Borrower therein is subject to a first
priority Lien in favor of the Agent to secure the Obligations (other than Chase
Energy, L.P., a Texas limited partnership) existing as of December 31, 2009 and
additional Investments in such limited partnerships made thereafter not
exceeding $1,000,000 in the aggregate each calendar year when considered
together with loans and advances to such limited partnerships which are the
subject of clause (d) in the proviso appearing in Section 6.7, (g) Investments
in Chase Energy, L.P., a Texas limited partnership, existing as of December 31,
2009 and additional Investments in Chase Energy, L.P., a Texas limited
partnership, made thereafter not exceeding $2,000,000 (net of amounts received
from Chase Energy, L.P., a Texas limited partnership, during the relevant period
of four consecutive calendar quarters as dividends or distributions or as
repayments of loans or advances) in the aggregate in any period of four
consecutive calendar quarters year when considered with loans or advances to
Chase Energy, L.P., a Texas limited partnership, which are the subject of clause
(e) appearing in Section 6.7, (h) so long as (i) no Default, Event of Default or
Deficiency exists or would result therefrom and (ii) after giving effect thereto
the Available Commitment equals at least fifteen percent (15%) of the then
existing Commitment Amount, Investments in Prime Offshore L.L.C. or
(i) Investments in Subsidiary Guarantors other than Prime Offshore L.L.C.”

2.9 Amendment to Section 6.9. Clause (c) of the proviso to Section 6.9 of the
Agreement is amended to read as follows in its entirety:

 

-8-



--------------------------------------------------------------------------------

“(c) dividends, distributions and repurchases of its stock by the Borrower of up
to $5,000,000 in the aggregate in each calendar year, so long as (i) no Default,
Event of Default or Deficiency exists or would result therefrom and (ii) the
Available Commitment equals at least ten percent (10%) of the then existing
Commitment Amount.”

2.10 Amendments to Section 6.15. Section 6.1 5 of the Agreement is amended to
(a) delete “, but expressly excluding Prime Offshore LLC,” following
“Subsidiaries” in clause (a) of such Section 6.15 and (b) delete “(but expressly
excluding any contribution to EBITDAX as a result of the activities of Prime
Offshore LLC)” following “EBITDAX” at the start of clause (b) of such
Section 6.15.

2.11 Amendments to Section 6.16. Section 6.16 of the Agreement is amended to
(a) delete “(but expressly excluding any contribution to EBITDAX as a result of
the activities of Prime Offshore LLC)” appearing in clause (a) of such
Section 6.16 and (b) delete “(but expressly excluding cash Interest Expense of
Prime Offshore LLC)” appearing in clause (b) of such Section 6.16.

2.12 Replacement of Exhibit IV. Exhibit IV to the Agreement is replaced with
Exhibit IV attached to this Amendment.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

The effectiveness of this Amendment is expressly subject to (a) receipt by the
Agent from the Borrower of payment, in immediately available funds, of the fees
provided for in the Fee Letter dated April 11, 2012 between Compass Bank and the
Borrower and due and payable upon execution of this Amendment and (b) receipt by
the Agent of multiple counterparts of the following, as requested by the Agent:

(a) a Joinder Agreement by Prime Offshore L.L.C., duly executed by an authorized
representative of Prime Offshore L.L.C.;

(b) a Guaranty, in form and substance satisfactory to the Agent, by Prime
Offshore L.L.C., duly executed by an authorized representative of Prime Offshore
L.L.C.;

(c) a certificate issued by the secretary or an assistant secretary or another
authorized representative of Prime Offshore L.L.C. certifying copies of the
organizational documents of Prime Offshore L.L.C. as being correct and complete;

(d) a certificate of incumbency, including specimen signatures of all officers
or other representatives of Prime Offshore L.L.C. who are authorized to execute
Loan Documents on behalf of Prime Offshore L.L.C., each such certificate being
executed by the secretary or an assistant secretary or another authorized
representative of Prime Offshore L.L.C.;

(e) copies of resolutions adopted by the governing body of Prime Offshore L.L.C.
approving the Loan Documents to which Prime Offshore L.L.C. is a party and
authorizing the

 

-9-



--------------------------------------------------------------------------------

transactions contemplated therein, accompanied by a certificate issued by the
secretary or an assistant secretary or another authorized representative of
Prime Offshore L.L.C. to the effect that such copies are true and correct copies
of resolutions duly adopted and that such resolutions constitute all the
resolutions adopted with respect to such transactions, have not been amended,
modified or rescinded in any respect and are in full force and effect as of the
date of such certificate; and

(f) certificates dated as of a recent date from the Secretary of State or other
appropriate Governmental Authority evidencing the existence or qualification
and, if applicable, good standing of Prime Offshore L.L.C. in its jurisdiction
of organization;

Upon receipt by the Agent of the payment of such fees and such additional
required documentation, this Amendment shall be effective as of the Effective
Date.

ARTICLE IV

RATIFICATION AND ACKNOWLEDGMENTS

Each of the Borrower, the Initial Guarantors, the Lenders and the Agent does
hereby adopt, ratify and confirm the Agreement, as amended hereby, and
acknowledges and agrees that the Agreement, as amended hereby, and each of the
other Loan Documents to which it is a party is and remains in full force and
effect. Furthermore, each of the Borrower, the Agent and the Lenders hereby
acknowledges and agrees that, pursuant to Section 2.10 of the Agreement, as of
the Effective Date, the Borrowing Base in effect under the Agreement is
$125,000,000 and the Monthly Reduction Amount in effect under the Agreement is
$0.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower and each of the Initial Guarantors does hereby re-make in favor of
the Lenders and the Agent each of the representations and warranties made by it
in the Loan Documents to which it is a party and further represents and warrants
that each of such representations and warranties made by it remains true and
correct as of the date of execution of this Amendment. Further to the foregoing,
the Borrower and each of the Initial Guarantors specifically represents and
warrants to the Lenders and the Agent that no Default or Event of Default exists
as of the date of execution of this Amendment and giving effect to this
Amendment.

ARTICLE VI

MISCELLANEOUS

6.1 Parties in Interest. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Agreement.

6.2 Rights of Third Parties. Except as provided in Section 6.1, all provisions
herein are imposed solely and exclusively for the benefit of the parties hereto.

 

-10-



--------------------------------------------------------------------------------

6.3 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument and
shall be enforceable upon the execution of one or more counterparts hereof by
each of the parties hereto. In this regard, each of the parties hereto
acknowledges that a counterpart of this Amendment containing a set of
counterpart execution pages reflecting the execution of each party hereto shall
be sufficient to reflect the execution of this Amendment by each necessary party
hereto and shall constitute one instrument.

6.4 Integration. This Amendment constitutes the entire agreement among the
parties hereto with respect to the subject hereof. All prior understandings,
statements and agreements, whether written or oral, relating to the subject
hereof are superseded by this Amendment.

6.5 Invalidity. IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN
THIS AMENDMENT SHALL FOR ANY REASON BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OF THIS AMENDMENT.

6.6 Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF SUCH LAWS RELATING TO CONFLICT OF
LAWS.

6.7 Scope of Amendment. This Amendment shall constitute a Loan Document. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Agent under any of the Loan Documents, nor, except as
expressly provided herein, constitute a waiver or amendment of any provision of
any of the Loan Documents.

(Signatures appear on following pages)

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fourth Amendment to Second Amended and Restated Credit
Agreement is executed effective as of the Effective Date.

 

BORROWER: PRIMEENERGY CORPORATION By:   /s/ Beverly A. Cummings   Beverly A.
Cummings   Executive Vice President, Treasurer   and Chief Financial Officer

 

GUARANTORS: PRIMEENERGY MANAGEMENT CORPORATION By:   /s/ Beverly A. Cummings  
Beverly A. Cummings   Executive Vice President and Treasurer

 

PRIME OPERATING COMPANY By:   /s/ Beverly A. Cummings   Beverly A. Cummings  
Executive Vice President and Treasurer

 

EASTERN OIL WELL SERVICE COMPANY By:   /s/ Beverly A. Cummings   Beverly A.
Cummings   Executive Vice President and Treasurer

(Signatures continue on following pages)

 

(Signature page to Fourth Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

SOUTHWEST OILFIELD

CONSTRUCTION COMPANY

By:   /s/ Beverly A. Cummings   Beverly A. Cummings   Executive Vice President
and Treasurer

 

E O W S MIDLAND COMPANY By:   /s/ Beverly A. Cummings   Beverly A. Cummings  
Executive Vice President and Treasurer

(Signatures continue on following pages)

 

(Signature page to Fourth Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

AGENT:

COMPASS BANK,

as Agent

By:   /s/ Ann Van Wagener   Ann Van Wagener   Vice President

 

LENDER: COMPASS BANK, By:   /s/ Ann Van Wagener   Ann Van Wagener   Vice
President

(Signatures continue on following pages)

 

(Signature page to Fourth Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Richard Hawthorne Name:
  Richard Hawthorne Title:   Director

(Signatures continue on following pages)

 

(Signature page to Fourth Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

LENDER: JPMORGAN CHASE BANK, N.A. By:   /s/ Jo Linda Papadakis   Jo Linda
Papadakis   Authorized Officer

(Signatures continue on following page)

 

(Signature page to Fourth Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

LENDER:

 

AMEGY BANK NATIONL, ASSOCIATION

By:   /s/ Mark A. Serice   Mark A. Serice   Senior Vice President

 

(Signature page to Fourth Amendment to Second

Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

EXHIBIT IV

FACILITY AMOUNTS

 

Name/Address of Lender

   Percentage Share   Facility Amount

Compass Bank

   30.0%   $75,000,000

24 Greenway Plaza, Suite 1400A

    

Houston, Texas 77046

    

Attn: Kathleen J. Bowen

    

Facsimile: (713) 499-8722

    

Wells Fargo Bank

   30.0%   $75,000,000

National Association

    

1700 Lincoln Street

    

3rd Floor, MAC C7300-034

    

Denver, Colorado 80274

    

Attn: Elaine Cunningham

    

Facsimile: (303) 863-5998

    

JPMorgan Chase Bank, N.A.

   25.0%   $62,500,000

712 Main Street

    

8th Floor South

    

Houston, Texas 77002

    

Attn: Jo Linda Papadakis

    

Facsimile: (713) 216-7770

    

Amegy Bank National

   15.0%   $37,500,000

Association

    

4400 Post Oak Parkway

    

4th Floor

    

Houston, Texas 77027

    

Attn: Energy Lending Dept.

    

Facsimile: (713) 561 -0345

       

 

 

 

   100%   $250,000,000

Exhibit IV